Gamble, Judge.
Eversole commenced a proceeding in the Probate Court to obtain the allowance of an account against the estate of Miller, and had judgment, from which an appeal was taken. In the Circuit Court, a verdict was found for Eversole, and on motion of defendant, a new trial was granted. On another trial, a verdict was again rendered for Ever-sole. At this trial, an instruction asked by plaintiff was given with the consent of defendant, and all the instructions asked by defendant were given by the court. The court, on motion for new trial, refused to disturb this verdict.
1. No question was made before the Circuit Court in the progress of the trial, and as all the instructions which the defendant asked were given, no question is presented for consideration here, but that arising upon the refusal of the court to grant a new trial; the motion being made upon the ground that, according to the evidence and the instructions, the verdict should have been for defendant. Upon this question the court will not undertake to review the decision of the Circuit Court. The judgment of the Circuit Court is affirmed.